Citation Nr: 0800537	
Decision Date: 01/07/08    Archive Date: 01/22/08

DOCKET NO.  05-33 407	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for 
post-traumatic stress disorder (PTSD).


ATTORNEY FOR THE BOARD

S. Layton, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
February 1969 to February 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2004 rating decision from 
the Winston-Salem, North Carolina Regional Office (RO) of the 
Department of Veterans Affairs (VA) which denied service 
connection for PTSD.  A June 2005 RO rating decision granted 
service connection with an evaluation of 30 percent effective 
from September 1, 2004. 

As the veteran has perfected an appeal as to the initial 
rating assigned for service-connected PTSD, the Board has 
characterized this issue in accordance with the decision in 
Fenderson v. West, 12 Vet. App. 119, 126 (1999) (appeals from 
original awards are not to be construed as claims for 
increased ratings), which requires consideration of the 
evidence since the effective date of the grant of service 
connection.


FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable 
disposition of the issue on appeal was obtained.

2.  The evidence demonstrates the veteran's PTSD is 
manifested by no more than an occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as disturbances of motivation and mood and 
difficulty in establishing and maintaining effective work and 
social relationships.


CONCLUSION OF LAW

The criteria for an initial rating in excess of 30 percent 
for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002 & Supp. 2007); 38 C.F.R. § 4.130, Diagnostic Code 9411 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled 
by information provided to the veteran in correspondence from 
the RO dated in September 2004.  That letter notified the 
veteran of VA's responsibilities in obtaining information to 
assist the veteran in completing his service connection 
claim, identified the veteran's duties in obtaining 
information and evidence to substantiate his claim, and 
requested that the veteran send in any evidence in his 
possession that would support his claim.  (See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a)), Quartuccio v. Principi, 
16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  See also Mayfield v. Nicholson, 19 Vet. App. 
103, 110 (2005), reversed on other grounds, 444 F.3d 1328 
(Fed. Cir. 2006), Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 
537 (2006).

Although the veteran has not been provided with the VCAA 
requirements of the duty to assist and duty to notify as it 
pertains to the issue of increased rating for PTSD, this 
claim for an increased rating for PTSD is a downstream issue 
from the grant of service connection.  Grantham v. Brown, 114 
F.3d 1156 (1997).  VA's General Counsel has held that no VCAA 
notice is required for such downstream issues, and that a 
Court decision suggesting otherwise was not binding 
precedent.  VAOPGCPREC 8-2003, 69 Fedora. 25180 (May 5, 
2004); cf. Huston v. Principi, 17 Vet. App. 370 (2002).  The 
Board is bound by the General Counsel's opinion.  38 U.S.C.A. 
§ 7104(c) (West 2002).  VAOPGCPREC 8-2003; 69 Fedora. 25180 
(May 5, 2004).  While this logic is called into some question 
in a recent Court case, neither this case nor the GC opinion 
has been struck down.  See Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  Further, as discussed below 
information in the folder provides sufficient information to 
allow decision to be entered on the matters decided herein. 

Clearly, from submissions by and on behalf of the veteran, he 
is fully conversant with the legal requirements in this case.  
Thus, the content of these letters complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  No further action is necessary for compliance 
with the VCAA.  Moreover, all pertinent development has been 
undertaken, examinations have been performed, and all 
available evidence has been obtained in this case.  The 
appellant has not identified any additional evidence that 
could be obtained to substantiate the claim.  Thus, the 
content of the notice letter complied with the requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  No 
further action is necessary for compliance with the VCAA.  

During the pendency of this appeal, the Court in 
Dingess/Hartman found that the VCAA notice requirements 
applied to all elements of a claim.  The notice requirements 
pertinent to the issue addressed in this decision have been 
met and all identified and authorized records relevant to 
this matter have been requested or obtained.  Because of the 
decision in this case any deficiency in the initial notice to 
the veteran of the duty to notify and duty to assist in 
claims involving a disability rating and an effective date 
for the award of benefits is harmless error.  Further 
attempts to obtain additional evidence would be futile.  The 
Board finds the available medical evidence is sufficient for 
an adequate determination.  There has been substantial 
compliance with all pertinent VA law and regulations and to 
move forward with the claim would not cause any prejudice to 
the appellant.

Law and Regulations

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  The percentage ratings in the Rating 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155(West 2002); 38 C.F.R. § 4.1 (2007).

It is the defined and consistently applied policy of the 
Department of Veterans Affairs to administer the law under a 
broad interpretation, consistent, however, with the facts 
shown in every case.  When after careful consideration of 
all procurable and assembled data, a reasonable doubt arises 
regarding the degree of disability such doubt will be 
resolved in favor of the claimant.  38 C.F.R. § 4.3 (2007)

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating. Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2007).

The Court had held that a claim for a higher rating when 
placed in appellate status by disagreement with the original 
or initial rating award (service connection having been 
allowed, but not yet ultimately resolved), remains an 
"original claim" and is not a new claim for an increased 
rating.  See Fenderson v. West, 12 Vet. App. 119 (1999).  In 
such cases, separate compensable evaluations may be assigned 
for separate periods of time if such distinct periods are 
shown by the competent evidence of record during the pendency 
of the appeal, a practice known as "staged" ratings.  Id. 
at 126.

It is the responsibility of the rating specialist to 
interpret reports of examination in the light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 4.2 
(2007).

Consideration of factors wholly outside the rating criteria 
constitutes error as a matter of law.  Massey v. Brown, 7 
Vet. App. 204, 207-08 (1994).  Evaluation of disabilities 
based upon manifestations not resulting from service- 
connected disease or injury and the pyramiding of ratings for 
the same disability under various diagnoses is prohibited.  
38 C.F.R. § 4.14 (2007).

The Court has held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  VA is free to favor one medical opinion over 
another provided it offers an adequate basis for doing so.  
See Owens v. Brown, 7 Vet. App. 429 (1995).






General Rating Formula for Mental Disorders:
Ratin
g
Total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of 
hurting self or others; intermittent inability to 
perform activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names 
of close relatives, own occupation, or own name
100
Occupational and social impairment, with deficiencies 
in most areas, such as work, school, family relations, 
judgment, thinking, or mood, due to such symptoms as: 
suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous 
panic or depression affecting the ability to function 
independently, appropriately and effectively impaired 
impulse control (such as unprovoked irritability with 
periods of violence); spatial disorientation; neglect 
of personal appearance and hygiene; difficulty in 
adapting to stressful circumstances (including work or 
a worklike setting); inability to establish and 
maintain effective relationships
70 
Occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a 
week; difficulty in understanding complex commands; 
impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired 
abstract thinking; disturbances of motivation and mood; 
difficulty in establishing and maintaining effective 
work and social relationships
50
Occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine 
behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or less often), 
chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events)
30
38 C.F.R. § 4.130, Diagnostic Code 9411 (2007)

The Court has held that GAF scores are a scale reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness."  See 
Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); Richard v. 
Brown, 9 Vet. App. 266 (1996) (citing the American 
Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL 
FOR MENTAL DISORDERS (4th ed.) (DSM-IV), p. 32).  The 
nomenclature employed in the schedule is based upon the DSM-
IV, which includes the GAF scale.  See 38 C.F.R. § 4.130.

Global Assessment of Functioning (GAF) Scale

Consider psychological, social, and occupational functioning 
on a hypothetical continuum of mental health-illness. Do not 
include impairment in functioning due to physical (or 
environmental) limitations.

60
?
51
Moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) OR 

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for 
post-traumatic stress disorder (PTSD).


ATTORNEY FOR THE BOARD

S. Layton, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
February 1969 to February 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2004 rating decision from 
the Winston-Salem, North Carolina Regional Office (RO) of the 
Department of Veterans Affairs (VA) which denied service 
connection for PTSD.  A June 2005 RO rating decision granted 
service connection with an evaluation of 30 percent effective 
from September 1, 2004. 

As the veteran has perfected an appeal as to the initial 
rating assigned for service-connected PTSD, the Board has 
characterized this issue in accordance with the decision in 
Fenderson v. West, 12 Vet. App. 119, 126 (1999) (appeals from 
original awards are not to be construed as claims for 
increased ratings), which requires consideration of the 
evidence since the effective date of the grant of service 
connection.


FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable 
disposition of the issue on appeal was obtained.

2.  The evidence demonstrates the veteran's PTSD is 
manifested by no more than an occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as disturbances of motivation and mood and 
difficulty in establishing and maintaining effective work and 
social relationships.


CONCLUSION OF LAW

The criteria for an initial rating in excess of 30 percent 
for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002 & Supp. 2007); 38 C.F.R. § 4.130, Diagnostic Code 9411 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled 
by information provided to the veteran in correspondence from 
the RO dated in September 2004.  That letter notified the 
veteran of VA's responsibilities in obtaining information to 
assist the veteran in completing his service connection 
claim, identified the veteran's duties in obtaining 
information and evidence to substantiate his claim, and 
requested that the veteran send in any evidence in his 
possession that would support his claim.  (See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a)), Quartuccio v. Principi, 
16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  See also Mayfield v. Nicholson, 19 Vet. App. 
103, 110 (2005), reversed on other grounds, 444 F.3d 1328 
(Fed. Cir. 2006), Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 
537 (2006).

Although the veteran has not been provided with the VCAA 
requirements of the duty to assist and duty to notify as it 
pertains to the issue of increased rating for PTSD, this 
claim for an increased rating for PTSD is a downstream issue 
from the grant of service connection.  Grantham v. Brown, 114 
F.3d 1156 (1997).  VA's General Counsel has held that no VCAA 
notice is required for such downstream issues, and that a 
Court decision suggesting otherwise was not binding 
precedent.  VAOPGCPREC 8-2003, 69 Fedora. 25180 (May 5, 
2004); cf. Huston v. Principi, 17 Vet. App. 370 (2002).  The 
Board is bound by the General Counsel's opinion.  38 U.S.C.A. 
§ 7104(c) (West 2002).  VAOPGCPREC 8-2003; 69 Fedora. 25180 
(May 5, 2004).  While this logic is called into some question 
in a recent Court case, neither this case nor the GC opinion 
has been struck down.  See Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  Further, as discussed below 
information in the folder provides sufficient information to 
allow decision to be entered on the matters decided herein. 

Clearly, from submissions by and on behalf of the veteran, he 
is fully conversant with the legal requirements in this case.  
Thus, the content of these letters complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  No further action is necessary for compliance 
with the VCAA.  Moreover, all pertinent development has been 
undertaken, examinations have been performed, and all 
available evidence has been obtained in this case.  The 
appellant has not identified any additional evidence that 
could be obtained to substantiate the claim.  Thus, the 
content of the notice letter complied with the requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  No 
further action is necessary for compliance with the VCAA.  

During the pendency of this appeal, the Court in 
Dingess/Hartman found that the VCAA notice requirements 
applied to all elements of a claim.  The notice requirements 
pertinent to the issue addressed in this decision have been 
met and all identified and authorized records relevant to 
this matter have been requested or obtained.  Because of the 
decision in this case any deficiency in the initial notice to 
the veteran of the duty to notify and duty to assist in 
claims involving a disability rating and an effective date 
for the award of benefits is harmless error.  Further 
attempts to obtain additional evidence would be futile.  The 
Board finds the available medical evidence is sufficient for 
an adequate determination.  There has been substantial 
compliance with all pertinent VA law and regulations and to 
move forward with the claim would not cause any prejudice to 
the appellant.

Law and Regulations

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  The percentage ratings in the Rating 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155(West 2002); 38 C.F.R. § 4.1 (2007).

It is the defined and consistently applied policy of the 
Department of Veterans Affairs to administer the law under a 
broad interpretation, consistent, however, with the facts 
shown in every case.  When after careful consideration of 
all procurable and assembled data, a reasonable doubt arises 
regarding the degree of disability such doubt will be 
resolved in favor of the claimant.  38 C.F.R. § 4.3 (2007)

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating. Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2007).

The Court had held that a claim for a higher rating when 
placed in appellate status by disagreement with the original 
or initial rating award (service connection having been 
allowed, but not yet ultimately resolved), remains an 
"original claim" and is not a new claim for an increased 
rating.  See Fenderson v. West, 12 Vet. App. 119 (1999).  In 
such cases, separate compensable evaluations may be assigned 
for separate periods of time if such distinct periods are 
shown by the competent evidence of record during the pendency 
of the appeal, a practice known as "staged" ratings.  Id. 
at 126.

It is the responsibility of the rating specialist to 
interpret reports of examination in the light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 4.2 
(2007).

Consideration of factors wholly outside the rating criteria 
constitutes error as a matter of law.  Massey v. Brown, 7 
Vet. App. 204, 207-08 (1994).  Evaluation of disabilities 
based upon manifestations not resulting from service- 
connected disease or injury and the pyramiding of ratings for 
the same disability under various diagnoses is prohibited.  
38 C.F.R. § 4.14 (2007).

The Court has held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  VA is free to favor one medical opinion over 
another provided it offers an adequate basis for doing so.  
See Owens v. Brown, 7 Vet. App. 429 (1995).






General Rating Formula for Mental Disorders:
Ratin
g
Total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of 
hurting self or others; intermittent inability to 
perform activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names 
of close relatives, own occupation, or own name
100
Occupational and social impairment, with deficiencies 
in most areas, such as work, school, family relations, 
judgment, thinking, or mood, due to such symptoms as: 
suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous 
panic or depression affecting the ability to function 
independently, appropriately and effectively impaired 
impulse control (such as unprovoked irritability with 
periods of violence); spatial disorientation; neglect 
of personal appearance and hygiene; difficulty in 
adapting to stressful circumstances (including work or 
a worklike setting); inability to establish and 
maintain effective relationships
70 
Occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a 
week; difficulty in understanding complex commands; 
impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired 
abstract thinking; disturbances of motivation and mood; 
difficulty in establishing and maintaining effective 
work and social relationships
50
Occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine 
behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or less often), 
chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events)
30
38 C.F.R. § 4.130, Diagnostic Code 9411 (2007)

The Court has held that GAF scores are a scale reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness."  See 
Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); Richard v. 
Brown, 9 Vet. App. 266 (1996) (citing the American 
Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL 
FOR MENTAL DISORDERS (4th ed.) (DSM-IV), p. 32).  The 
nomenclature employed in the schedule is based upon the DSM-
IV, which includes the GAF scale.  See 38 C.F.R. § 4.130.

Global Assessment of Functioning (GAF) Scale

Consider psychological, social, and occupational functioning 
on a hypothetical continuum of mental health-illness. Do not 
include impairment in functioning due to physical (or 
environmental) limitations.

60
?
51
Moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) OR 
moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts 
with peers or co-workers).
50
?
41
Serious symptoms (e.g., suicidal ideation, severe 
obsessional rituals, frequent shoplifting) OR any 
serious impairment in social, occupational, or 
school functioning (e.g., no friends, unable to keep 
a job).
40
?
?
?
?
31
Some impairment in reality testing or communication 
(e.g., speech is at times illogical, obscure, or 
irrelevant) OR major impairment in several areas, 
such as work or school, family relations, judgment, 
thinking, or mood (e.g., depressed man avoids 
friends, neglects family, and is unable to work; 
child frequently beats up younger children, is 
defiant at home, and is failing at school). 

Factual Background

In this case, service connection for PTSD was established by 
the RO in a rating decision dated in April 2005.  This 
decision was based on the veteran's receipt of the Combat 
Infantryman Badge, a private medical record, and a VA 
examination report which provided a diagnosis of PTSD related 
to the veteran's experiences in Vietnam.

Private medical correspondence from J.C.L., M.D., dated 
January 2005 stated that the veteran witnessed the deaths of 
fellow soldiers while serving in Vietnam.  The veteran 
reported intrusive thoughts, nightmares, flashbacks, distress 
at exposure to triggers which reminded him of past trauma, 
avoidance of conversations about past service, estrangement 
and detachment from others, restricted affect, severe sleep 
disturbance, irritability and anger outbursts, concentration 
and memory problems, hypervigilance, and exaggerated startle 
response.  He also reported disturbed sleep.  He said that he 
avoided socializing, experienced frequent irritability, and 
had poor short-term memory.  He also reported intermittent 
depression and crying spells.  He had been married for 32 
years and was employed by a medical laboratory company.

The examiner noted that the veteran was cooperative and 
appeared in normal dress.  His mood was observed to be 
anxious with a restricted affect.  It was noted that the 
veteran had a linear thought process.  No current 
hallucinations, delusions, suicidal or homicidal ideations 
were noted.  Judgment and insight were deemed to be fair.  
The examiner opined that the veteran was severely compromised 
in his ability to sustain social and work relationships.  The 
examiner considered the veteran permanently disabled and 
assigned a GAF score of 37.

On VA examination in April 2005, the veteran said his 
symptoms had worsened over the previous two years.  He 
reported nightmares about twice a week.  He experienced 
problems sleeping and would awaken sweating and anxious.  He 
said he was very anxious and tense during the day.  He 
reported startle and hypervigilance.  He had many intrusive 
memories about Vietnam and would relive his experiences.  He 
reported intermittent depression.  He did not report 
flashbacks that were dissociative in nature.  While he got 
irritated easily, he reported no loss of energy or loss of 
interest.  He said he had some avoidance of people and tended 
to keep to himself.  He reported not getting into fights and 
did not have an impulse control problem.

He had been employed at a medical laboratory company for the 
previous 30 years.  He said that his relationships with his 
coworkers were alright although he preferred to isolate 
himself.  He reported that he had not missed work due to 
psychiatric problems, but he did experience some 
concentration problems.

He stated that he lived with his wife and had one grown son.  
He could take care of his activities of daily living.  He 
would run errands, exercise, help his wife, and do yard work.  
He and his wife were active in their church.  He felt that he 
functioned acceptably socially.

The veteran also recounted visiting Dr. J.C.L. in 
January 2005 but said that he had not seen that doctor since 
that initial visit.  The VA examiner reviewed the report from 
Dr. J.C.L. and observed that although the report said that 
the veteran was severely disabled socially and was 
unemployable due to his PTSD, the veteran reported that he 
was employed at the same place for 30 years and had not 
missed work due to PTSD.

On objective examination the veteran was neatly groomed and 
dressed.  It was observed that he behaved normally and was 
pleasant, cooperative, and polite.  It was noted that he was 
spontaneous and logical.  He did not appear to be inhibited 
or vague.  No pressured speech, flight of ideas or loose 
associations were noted.  The examiner noted no 
hallucinations, delusions, paranoia, or suicidal or homicidal 
ideations.  Nightmares, intrusive memories, startle, and 
hypervigilance were observed.  It was noted that the veteran 
did have some isolation and lack of enjoyment in social 
activities.  The examiner noted mild to moderate depression 
with mild anxiety that was moderate when the veteran was in 
big crowds.  A diagnosis of PTSD secondary to Vietnam was 
listed.  The examiner assigned a GAF score of 55 with mild to 
moderate impairment in work and social activities.

In April 2005 the veteran submitted a statement to the RO in 
which he reported that his PTSD symptoms included frequent 
intrusive thoughts, frequent nightmares, frequent flashbacks, 
distress at exposure to triggers which reminded him of past 
trauma, avoidance of conversations about past service, 
anhedonia, estrangement and detachment from others, 
restricted affect, severe sleep disturbance, irritability and 
anger outbursts, concentration and memory problems, 
hypervigilance and exaggerated startle response.  He reported 
that his sleep was disturbed every night.  He said that he 
preferred to spend his free time quietly at his home.  He 
said he avoided socializing and had frequent irritability and 
anger problems.  He also said that he had a poor short-term 
memory.  He noted being easily startled and bothered by loud 
noises.  Additionally, he reported intermittent depression 
and crying spells.

A private medical record from May 2005 indicated that the 
veteran had two nightmares per week.  He would get an average 
of six hours of sleep and would awaken twice each night.  He 
had one flashback per week.  He experienced three panic 
attacks per month which would last one minute each.  He 
reported two night sweats per week.  The examiner noted 
startle and intrusive thoughts but no hypervigilance.  No 
suicidal ideation was reported.

A private follow-up record from August 2005 noted one 
nightmare per month.  The veteran averaged five to eight 
hours of sleep and would awaken once each night.  He reported 
six to twelve flashbacks per month.  He experienced no panic 
attacks.  Startle and intrusive thoughts were noted with no 
hypervigilance.  The examiner assigned a GAF score of 50.

Analysis

Based on the evidence of record, the Board finds the 
veteran's service-connected PTSD is manifested by no more 
than an occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks.  The evidence 
demonstrates current PTSD symptoms including depressed mood, 
anxiety, and sleeping problems.

There is no probative evidence of PTSD symptoms such as 
stereotyped speech, difficulty in understanding complex 
commands, retention of only highly learned material, impaired 
judgment and abstract thinking, or difficulty in establishing 
and maintaining effective work and social relationships.  Nor 
is there probative evidence of symptoms such as obsessional 
rituals, intermittently illogical speech, near-continuous 
panic or depression affecting the ability to function 
independently, impaired impulse control, spatial 
disorientation, neglect of personal appearance and hygiene, 
difficulty in adapting to stressful circumstances, gross 
impairment in thought processes or communication, persistent 
delusions or hallucinations, grossly inappropriate behavior, 
or a persistent danger of hurting self or others.  Therefore, 
the Board finds a rating in excess of 30 percent is not 
warranted.

GAF scores of 50-65 were listed in VA and private outpatient 
treatment records dated in April 2005, May 2005, and 
August 2005.  According to DSM-IV, GAF scores ranging between 
51 and 60 are indicative of moderate symptoms (like flat 
affect and circumstantial speech, and occasional panic 
attacks), or moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts with peers 
or co- workers).  The Board finds that that these GAF scores 
are consistent with the reported symptomatology--to include 
some disturbances of motivation and mood--and, thus, is also 
consistent with no greater impairment than that contemplated 
by the initial 30 percent rating assigned.

The Board notes that the GAF score of 37, reflected in 
private medical correspondence dated January 2005, suggests a 
more significant impairment than is contemplated by the 30 
percent rating.  A GAF of 31 to 40 is indicative of some 
impairment in reality testing or communication (e.g., speech 
is at times illogical, obscure, or irrelevant) or major 
impairment in several areas, such as work or school, family 
relations, judgment, thinking, or mood (e.g., depressed man 
avoids friends, neglects family, and is unable to work; child 
frequently beats up younger children, is defiant at home, and 
is failing at school).  However, the competent medical 
evidence of record reflects that the veteran has exhibited 
only one of the symptoms (major impairment in mood) 
identified in the DSM-IV as indicative of such a score on a 
continuous basis.

There is no question that the GAF score and interpretations 
of the score are important considerations in rating a 
psychiatric disability.  See e.g., Richard v. Brown, 9 Vet. 
App. 266, 267 (1996); Carpenter v. Brown, 8 Vet. App. 240 
(1995).  However, the GAF score assigned in a case, like an 
examiner's assessment of the severity of a condition, is not 
dispositive of the evaluation issue.  The GAF score must be 
considered in light of the actual symptoms of the veteran's 
disorder, which provide the primary basis for the rating 
assigned.  See 38 C.F.R. § 4.126(a). Given the actual 
psychiatric symptoms shown in this case, the Board finds that 
level of overall psychiatric impairment shown to be more 
consistent with a 30 percent rating.

The aforementioned discussion makes clear that the veteran's 
PTSD symptomatology has resulted in a disability picture that 
more nearly approximates the level of occupational and social 
impairment contemplated for a 30 percent rating under the 
applicable rating criteria.  As the criteria for the next 
higher, 50 percent, rating for PTSD have not been met, it 
logically follows that criteria for an even higher rating (70 
or 100 percent) likewise have not been met.

The Board also finds there is no evidence of any unusual or 
exceptional circumstances, such as marked interference with 
employment or frequent periods of hospitalization related to 
this service-connected disorder that would take the veteran's 
case outside the norm so as to warrant an extraschedular 
rating.  The evaluations assigned under the Rating Schedule 
criteria are adequate for the level of disability 
demonstrated for schizophrenic reaction.  The medical 
evidence shows the veteran's PTSD, while significant, is not 
a total occupational and social impairment.  The Board 
observes that a private examiner stated in January 2005 that 
the veteran's ability to carry out his profession appeared to 
be severely impaired.  However, the Board finds that 
statement to be of less persuasive value in light of the 
evidence that the veteran has worked for the same employer 
for 30 years and reported not missing work due to his 
psychiatric symptoms.  Also, that observation was a single 
isolated statement in the record, and when considered with 
the other VA and private medical records, the overall level 
of impairment appears to be mild to moderate.  Therefore, 
referral by the RO to the Chief Benefits Director of VA's 
Compensation and Pension Service, under 38 C.F.R. § 3.321, is 
not warranted.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 
(1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash 
v. Brown, 8 Vet. App. 218, 227 (1995).

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the claimant prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).  The preponderance of the 
evidence is against the claim.


ORDER

Entitlement to a rating in excess of 30 percent for PTSD is 
denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


